OPINION OF THE COURT
Per Curiam.
Respondent Charles H. Downing was admitted to the practice of law in the State of New York by the First Judicial Department on August 7, 1995. At all times relevant to this *10proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
By order entered December 30, 1997 (237 AD2d 71), this Court suspended respondent from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii) based on respondent’s willful failure to cooperate with an investigation of the Departmental Disciplinary Committee (Committee) and other uncontroverted evidence of professional misconduct. Pursuant to 22 NYCRR 603.4 (g), the Committee’s motion to suspend advised him that an attorney who has been suspended and has not appeared or applied in writing for a hearing or reinstatement within six months of the date of the order of suspension may be disbarred without further notice.
The Committee, by notice dated July 1, 1998, has moved pursuant to 22 NYCRR 603.4 (g) to disbar respondent. More than six months have elapsed since the date of respondent’s suspension, and he has neither appeared nor applied in writing for a hearing or reinstatement. Indeed, respondent has not appeared on the instant motion.
Accordingly, the motion by the Committee for an order disbarring respondent in accordance with 22 NYCRR 603.4 (g) should be granted (see, Matter of Tucker, 241 AD2d 250), and respondent’s name is stricken from the roll of attorneys, effective immediately.
Sullivan, J. P., Wallach, Rubin, Tom and Mazzarelli, JJ., concur.
Motion granted and respondent disbarred from practice as an attorney and counselor-at-law in the State of New York, effective October 20, 1998.